EXHIBIT 10.13.4


[Fifth Third Bank Logo]

March 24, 2014
Raymond James Financial, Inc.
880 Carillon Parkway
Saint Petersburg, FL 33716
Attention: Treasury Department/Cash Management
Re:     Uncommitted Line of Credit Agreement - Extension of Termination Date
Ladies and Gentlemen:
Reference is hereby made to that certain Uncommitted Line of Credit Agreement
between RAYMOND JAMES FINANCIAL, INC. (the “Borrower”) and FIFTH THIRD BANK (the
“Lender”), dated as of September 27, 2011 (as the same has been and may further
be amended, restated or otherwise modified from time to time, the “Credit
Agreement”). Reference is hereby also made to that certain Demand Note of the
Borrower, dated as of September 27, 2011 (as the same has been and may further
be amended, restated or otherwise modified from time to time, the “Note,” and
together with the Credit Agreement and all related documents, collectively
referred to herein as the “Loan Documents”).
The Borrower has requested that the Lender extend the Termination Date under,
and as defined in, the Credit Agreement, and the Lender is willing to do so
under the terms and conditions set forth in this letter agreement.
Notwithstanding anything contained in the Loan Documents to the contrary, by
signing below, the Lender and the Borrower agree to delete the date “March 22,
2014” in Section 1 of the Credit Agreement and replace such date with the
following date: “June 20, 2014”. Except as expressly modified hereby, the Loan
Documents shall continue in full force and effect in accordance with their
original terms.
This letter shall be governed by, and construed in accordance with, the internal
laws of the State of New York (including Section 5-1401 of the General
Obligations Law of New York), without regard to conflicts of laws principles
that would require application of another law. This letter may be executed in
counterparts and by different parties hereto on separate counterpart signature
pages, each of which shall be an original, but all together to be one and the
same instrument. Delivery of executed counterparts of this letter by telecopy or
by e-mail transmission of an Adobe portable document format file (also known as
a “PDF” file) shall be effective as originals.



118

--------------------------------------------------------------------------------

Raymond James Financial, Inc.
March 24, 2014



Very truly yours,


FIFTH THIRD BANK, an Ohio banking corporation
By: /s/ Rachel Bonomo
Name: Rachel Bonomo
Title: Assistant Vice President





[SIGNATURE PAGE TO LETTER AGREEMENT]
119



--------------------------------------------------------------------------------

Raymond James Financial, Inc.
March 24, 2014



Acknowledged and agreed.
RAYMOND JAMES FINANCIAL, INC.
By: /s/ Paul C. Reilly
Name: Paul C. Reilly
Title: Chief Executive Officer

[SIGNATURE PAGE TO LETTER AGREEMENT]
120

